Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-7) in the reply filed on 9/1/22 is acknowledged.  Claims 8-12 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear as to what Applicant intends by “each pair of a photovoltaic cell and a subsequent photovoltaic cell” (line 6).  It is unclear if Applicant intends to the photovoltaic cells of this line to be of the “plurality of mutually subsequent photovoltaic device cells” defined in lines4-5 or if the claim intends to define additional photovoltaic cells.  Appropriate correction and/or clarification are required.  For the purpose of this action the claim will be interpreted such that the pair of PV cells is of the photovoltaic device cells previously defined in the claim, which appears to be indicated by the instant disclosure.
	Regarding claims 2-7, these claims depend from claim 1 and are rejected on the same grounds as presented above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seike (US 20120211083, cited in IDS).
As to claim 1, Seike is directed to a photovoltaic device (Figure 9) comprising a stack of layers subsequently including a first electrode layer (20), a photovoltaic layer (50), a charge carrier transport layer (60) forming an intermediate layer and a second electrode layer (70), the device having a plurality of mutually subsequent cells (100A1/100A2) arrange din a first direction (left to right as shown in Figure), each pair of a cell and a subsequent cell being connected in an interface region (100B), the interface region comprising an elongate region (gap designated as 0 in marked figure below) that partitions the first electrode layer (20) into first and second portions (left and right sections, relative to gap, of 20), a first elongate region (see 1 designation as marked in figure below) that partitions the photovoltaic layer (50) into first and second portions (left and right relative to 1), a second elongate region (X) that partitions the intermediate layer (60) into intermediate layer portions (left and right of X), and a third elongate region (Z) that partitions the second electrode layer (70) into portions (left and right of Z), characterized in that the second elongate region (X) extends within the first region (1 of below) and lateral boundaries of the second elongate region are distinct from those of the first (see LBx for lateral boundaries of X and LB1 for lateral boundaries of 1).

    PNG
    media_image1.png
    627
    643
    media_image1.png
    Greyscale

The prior art does not explicitly teach the cells being connected in series.  However, a full review of the disclosure and figures would render such a connection obvious.  Especially in light of only two options of connection (series and parallel) being available (see KSR rationale e).
Regarding claim 2, the prior art teaches the third elongate region (Z) extending within the first elongate region (1 of above marked up Figure), wherein the lateral boundaries of the third elongate region (LBz in the marked up Figure above) are distinct from those of the first elongate region (LB1) and those of the second region (LBx).  As shown in the marked up figure above, the lateral regions are vertically distinct.
Regarding claim 3, the prior art teaches an insulating layer (30a) on a second portion of the first electrode (right of 20) in an elongate region that extends between the third elongate region (Z) and a boundary of a second portion of the photovoltaic layer (portion of 50) (see Figure 9 and paragraphs 0080-0085).
Regarding claim 4, the prior art teaches an electrical connection between the second electrode (70) of a cell (100A1) and a first electrode layer (20) of a subsequent photovoltaic cell (100A2) formed in that the second electrode layer portion of the cell extends into the second elongate region (X) onto the exposed portion of the first electrode layer of the subsequent cell (100A2) (see Figure 9).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seike (US 20120211083, cited in IDS) as applied to claim 1 above, and further in view of Wober (WO 2012065048).
Regarding claim 7, Applicant is directed above for a full discussion of Seike as applied to claim 1.  The prior art fails to teach the stack of layers further including a layer of isolation material subsequent to the second electrode layer and forming a cladding inside the third elongate region.
Wober is directed to a pillared photovoltaic device (title, abstract) and teaches using cladding to isolated and surround the photovoltaic structures (instant elongate regions).
Therefo0re, it would have been obvious to a skilled artisan at the time the invention was filed to utilize cladding to isolate the photovoltaic structure/elongate regions of Seike, as taught by Wober, with a reasonable expectation of success (see Wober exemplary figure).
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726